The following excerpt from 29 Cyc. 729, finds support in the authorities:
"More than one new trial, after concurring verdict, on the ground that the verdict is against the weight of the evidence, is rarely granted." L.  N. R. R. Co. v. Woodson, 134 U.S. 614,10 S.Ct. 628, 33 L.Ed. 1032.
Of course each case is to be determined upon its own fact and circumstance. All matter considered, and in connection with the cumulative force of the verdict rendered, I am not persuaded the action of the trial judge in declining to grant another trial should be here disturbed, and therefore respectfully dissent. *Page 434